

EXHIBIT 10.9
NATIONAL PENN BANCSHARES, INC.


LONG-TERM INCENTIVE COMPENSATION PLAN






RESTRICTED STOCK UNIT AGREEMENT
BETWEEN
NATIONAL PENN BANCSHARES, INC.


AND


______________
(the Grantee)









 
Date of Grant:
January 25, 2006
             
Number of Restricted
   
Stock Units:
200 RSUs
             
End of Restricted Period
   
(Vesting Period):
March 29, 2006




























 
1

--------------------------------------------------------------------------------

 

NATIONAL PENN BANCSHARES, INC.
LONG-TERM INCENTIVE COMPENSATION PLAN




RESTRICTED STOCK UNIT AGREEMENT




This Restricted Stock Unit Agreement dated as of January 25, 2006, between
National Penn Bancshares, Inc. (the "Corporation") and ____________ (the
"Grantee"),


WITNESSETH:


1. Grant of Restricted Stock Units


Pursuant to the National Penn Bancshares, Inc. Long-Term Incentive Compensation
Plan (the "Plan"), this Agreement confirms the Corporation's grant to the
Grantee, subject to the terms and conditions of the Plan and to the terms and
conditions set forth herein, of an aggregate of 200 restricted stock units, each
unit being the right to receive in the future one share of common stock (without
par value) of the Corporation (“RSUs”).


2. Terms and Conditions


It is understood and agreed that the grant of RSUs is subject to the following
terms and conditions:


(a) Restricted (Vesting) Period. The restricted period of time is from the date
of this Agreement through March 29, 2006 (the “Restricted Period”). The time
period restrictions will lapse, and the RSUs will vest, on March 29, 2006, but
only if the Grantee remains in office as a director of the Corporation or its
subsidiary, National Penn Bank (the “Bank”) through the end of the Restricted
Period.


(b) Performance Restrictions. Intentionally omitted.


(c) Crediting of RSUs to Account. The RSUs will be credited to an account in the
name of the Grantee. Neither the account nor any RSUs credited to the account
may be sold, transferred, pledged, assigned or otherwise alienated, hypothecated
or disposed of. Prior to actual payment of the RSUs in shares of the
Corporation’s common stock pursuant to Section 2(f), the RSUs shall represent an
unsecured obligation of the Corporation payable, if at all, from the general
assets of the Corporation.


(d) Dividend and Voting Rights. The RSUs shall be entitled to receive
equivalents of all dividends and other distributions paid with respect to shares
of the Corporation’s common stock during the Restricted Period and thereafter
until actual payment is made to the Grantee of the RSUs as issued shares of
common stock. Dividend equivalents shall be deemed invested in additional RSUs
on each dividend payment date, based on the fair market value of the
Corporation’s common stock on the dividend payment date. RSUs shall have no
voting rights.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(e) Forfeiture. Notwithstanding any contrary provision of this Agreement, the
balance of the RSUs that do not vest at the end of the Restricted Period
pursuant to Section 2(a) and 2(b) will thereupon be forfeited and automatically
cancelled at no cost to the Corporation.


(f) Payment of RSUs as Stock. All RSUs that become vested pursuant to Section
2(a) and 2(b) shall be paid to the Grantee in actual shares of the Corporation’s
common stock (one share for each RSU), upon the Grantee’s termination of service
as a director of the Corporation or the Bank.


(g) Death or Disability. If the Grantee's service as a director of the
Corporation or the Bank terminates due to death or Disability (as defined in the
Plan), any remaining Restricted Period shall automatically terminate and lapse
immediately.


(h) Retirement. If the Grantee's service as a director of the Corporation or the
Bank terminates due to Retirement (as defined in the Plan, including a
resignation in accordance with the mandatory retirement provisions of the
Corporation’s or Bank’s Bylaws), any remaining Restricted Period shall
automatically terminate and lapse immediately.
 
(i) Transferability. All rights with respect to the RSUs shall be exercisable
during the Grantee’s lifetime only by the Grantee. Prior to the payment of the
RSUs in actual shares pursuant to Section 2(f), the RSUs shall be transferable
only by Will or by the laws of descent and distribution.


(j) Adjustment and Substitution of Shares. If any merger, reorganization,
consolidation, recapitalization, separation, liquidation, stock dividend,
split-up, share combination, or other change in the corporate structure of the
Corporation affecting the Corporation’s shares of common stock shall occur, the
number and class of RSUs shall be adjusted or substituted for, as the case may
be, as shall be determined by the Committee to be appropriate and equitable to
prevent dilution or enlargement of rights, and provided that the number of
shares shall always be a whole number. Any adjustment or substitution so made
shall be final and binding upon the Grantee.
 
(k) No Right To Continued Directorship. This grant of RSUs shall not confer upon
the Grantee any right to continue as a director of the Corporation, the Bank or
any other subsidiary, nor shall it interfere in any way with the rights of the
shareholders of the Corporation or the Board of Directors to elect and remove
directors.


(l) No Rights As Shareholder. This grant of RSUs shall not confer upon the
Grantee any rights as a shareholder of the Corporation, and the Grantee shall
acquire such rights only upon the payment of the RSUs in actual shares pursuant
to Section 2(f).
 
 
 
 
3

--------------------------------------------------------------------------------

 

 
(m) Compliance with Law and Regulations. This grant of RSUs shall be subject to
all applicable federal and state laws, rules and regulations and to such
approvals by any government or regulatory agency as may be required. The
Corporation shall not be required to issue or deliver any certificates for
common shares prior to (1) the effectiveness of a registration statement under
the Securities Act of 1933, as amended, with respect to such shares, if deemed
necessary or appropriate by counsel for the Corporation, (2) the listing of such
shares on any stock exchange on which the common shares may then be listed, or
upon the Nasdaq Stock Market if the common shares are then listed thereon, and
(3) compliance with all other applicable laws, regulations, rules and orders
which may then be in effect.


(n) Change-in-Control. If any "Change-in-Control" (as defined in the Plan)
occurs, the Restricted Period shall immediately lapse.


3. Investment Representation


The Committee may require the Grantee to furnish to the Corporation, prior to
the issuance of any shares of common stock in payment of the RSUs, an agreement
(in such form as such Committee may specify) in which the Grantee represents
that the shares acquired by him or her are being acquired for investment and not
with a view to the sale or distribution thereof.



4. Grantee Bound by Plan


The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions of the Plan, as in effect on the date
hereof and as it may be amended from time to time in accordance with its terms,
all of which terms and provisions are incorporated herein by reference. If there
shall be any inconsistency between the terms and provisions of the Plan, as in
effect from time to time, and those of this Agreement, the terms and provisions
of the Plan, as in effect from time to time, shall control.


5.   Committee


All references herein to the “Committee” mean the Compensation Committee of the
Board of Directors of the Corporation (or any successor committee designated by
the Board of Directors to administer the Plan).
 

 
 
4

--------------------------------------------------------------------------------

 


6. Withholding of Taxes


The Corporation may require as a condition precedent to the issuance of any
shares of common stock in payment of the RSUs that appropriate arrangements be
made for the withholding of any applicable Federal, state and local taxes.


7. Notices


Any notice hereunder to the Corporation shall be addressed to it at its office,
Philadelphia and Reading Avenues, Boyertown, Pennsylvania 19512, Attention:
Corporate Secretary, and any notice hereunder to Grantee shall be addressed to
him or her at the address below, subject to the right of either party to
designate at any time hereafter in writing some other address.


IN WITNESS WHEREOF, National Penn Bancshares, Inc. has caused this Agreement to
be executed and the Grantee has executed this Agreement, both as of the day and
year first above written.




NATIONAL PENN BANCSHARES, INC.
GRANTEE
       
By:                                                         
                                
      J. Ralph Borneman, Jr.
(Signature)
      Chairman, Compensation Committee
   
                               
 
(Print Name)
     
(Print Address)

 
 
 
5


--------------------------------------------------------------------------------
